Citation Nr: 0103368	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  96-35 182	)	DATE
	)
		)
	
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.

2.  Entitlement to service connection for a cervical 
spine/neck disability.

3.  Whether an extra-schedular rating is warranted for 
bilateral hearing loss.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


REMAND

The veteran had active duty from December 1969 to May 1974.

The service connection matters listed on the first page of 
the present remand come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied claims for 
service connection for lumbosacral strain and residuals of a 
neck injury.  Their appeal was remanded by the Board in April 
1998 for additional development.

The remaining two matters listed on the first page of the 
present remand come before the Board on appeal from a March 
1999 rating decision of the same RO, which denied an extra-
schedular rating for the service-connected bilateral hearing 
loss, as well, as a total rating based on individual 
unemployability due to service-connected disabilities.

As noted by the veteran's private attorney in a December 2000 
letter to the RO, a new law that affects the development and 
adjudication of claims for VA benefits was enacted in the 
year 2000.  The law, known as the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed by the President on November 9, 2000.  Among other 
things, this new law eliminates the concept of a well-
grounded claim, redefines VA's obligations with respect to 
its duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); as well as VAOPGCPREC 11-
2000 (November 27, 2000).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law, and also because of the 
fact that the service connection claims on appeal have been 
denied on the basis that they are not well grounded.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under this new law, it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The Board further notes that, in an October 2000 Supplemental 
Statement of the Case (SSOC), in which evidence pertinent to 
the service connection matters on appeal was discussed, the 
RO erroneously addressed both claims as claims in which the 
veteran needed to submit new and material evidence in order 
to reopen previously denied claims.  The RO reviewed the 
newly-submitted evidence under the new and material evidence 
standards, and concluded that the evidence was neither new, 
nor material.  The veteran is thus entitled to have another 
SSOC issued, with the correct analysis.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  The RO should thereafter re-
adjudicate all four matters on appeal. 

If, upon re-adjudication, either of the 
benefits sought on appeal remains denied, 
the veteran and his private attorney 
should be provided with an SSOC.

The SSOC must address all issues on 
appeal correctly, and should contain 
notice of all relevant actions taken on 
the appealed claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to all the issues currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby reminded that he has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


